 



Exhibit 10.2.19
DIRECTORS’ STOCK OPTION AGREEMENT
UNDER THE
AMENDED AND RESTATED EQUITY INCENTIVE PLAN
          Cardinal Health, Inc., an Ohio corporation (the “Company”), has
granted to                      (the “Grantee”), an option (the “Option”) to
purchase            Common Shares, without par value (the “Shares”), of the
Company for a total purchase price (the “Option Price”) of $                    
(i.e., the equivalent of $           for each full Share). The Option has been
granted pursuant to the Cardinal Health, Inc. Amended and Restated Equity
Incentive Plan (the “Plan”) and shall include and be subject to all provisions
of the Plan, which are hereby incorporated herein by reference, and shall be
subject to the following provisions of this agreement. Capitalized terms used
herein which are not specifically defined herein shall have the meanings
ascribed to such terms in the Plan. This option shall be exercisable at any time
on or after                      and prior to                     .
          §1. Method of Exercise. At any time when the Option is exercisable
under the Plan, the Option shall be exercisable from time to time by written
notice to the Company (the date such notice is received by the Company, the
“Exercise Date”) which shall:

  (a)   state that the Option is thereby being exercised, the number of Shares
with respect to which the Option is being exercised, each person in whose name
any certificates for the Shares should be registered and his or her address and
social security number;     (b)   be signed by the person or persons entitled to
exercise the Option and, if the Option is being exercised by anyone other than
the Grantee, be accompanied by proof satisfactory to counsel for the Company of
the right of such person or persons to exercise the Option under the Plan and
all applicable laws and regulations; and     (c)   contain such representations,
warranties and agreements with respect to the investment intent of such person
or persons in form and substance satisfactory to counsel for the Company.

          §2. Payment of Exercise Price. The full exercise price for the Option
shall be paid to the Company: (i) in cash, (ii) by delivery of Shares with a
fair market value equal to the total exercise price at the time of exercise,
(iii) by attestation of ownership of such already-owned Shares, (iv) by delivery
of cash on the extension of credit by a broker-dealer to whom the Grantee (or
other person authorized to exercise the Option) has submitted a notice of
exercise or an irrevocable election to effect such extension of credit, or
(v) by a combination of the preceding methods. Any Shares delivered or attested
to in payment of an exercise price shall be valued as of the Exercise Date.

 



--------------------------------------------------------------------------------



 



          §3. Transferability. The Option shall be transferable (I) at the
Grantee’s death, by the Grantee by will or pursuant to the laws of descent and
distribution, and (II) by the Grantee during the Grantee’s lifetime, without
payment of consideration, to (a) the spouse, former spouse, parents,
stepparents, grandparents, parents-in-law, siblings, siblings-in-law, children,
stepchildren, children-in-law, grandchildren, nieces, or nephews of the Grantee,
or any other persons sharing the Grantee’s household (other than tenants or
employees) (“Family Members”), (b) a trust or trusts for the primary benefit of
the Grantee or such Family Members, (c) a foundation in which the Grantee or
such Family Members control the management of assets, or (d) a partnership in
which the Grantee or such Family Members are the majority or controlling
partners, provided that subsequent transfers of the transferred Option shall be
prohibited except (X) if the transferee is an individual, at the transferee’s
death by the transferee by will or pursuant to the laws of descent and
distribution and (Y) without payment of consideration to the individuals or
entities listed in subitems II(a), (b), or (c), above, with respect to the
original Grantee. The Committee may, in its discretion, permit transfers to
other persons and entities as permitted by the Plan. Neither a transfer under a
domestic relations order in settlement of marital property rights nor a transfer
to an entity in which more than fifty percent of the voting interests are owned
by the Grantee or Family Members in exchange for an interest in that entity
shall be considered to be a transfer for consideration. Within ten days of any
transfer, the Grantee shall notify the Stock Option Administrator of the Company
in writing of the transfer. Following transfer, the Option shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer and, except as otherwise provided in the Plan or this agreement,
references to the original Grantee shall be deemed to refer to the transferee.
The events of Grantee’s termination from the Board of Directors of the Company
(the “Board”) provided in Section 4 hereof shall continue to be applied with
respect to the original Grantee, following which the Option shall be exercisable
by the transferee only to the extent, and for the periods, specified in
Section 4. The conduct prohibited of Grantee in Section 6 hereof shall continue
to be prohibited of Grantee following transfer to the same extent as immediately
prior to transfer and the Option (or its economic value, as applicable) shall be
subject to forfeiture by the transferee and recoupment from the Grantee to the
same extent as would have been the case of the Grantee had the Option not been
transferred. The Company shall have no obligation to notify any transferee of
the Option of the Grantee’s termination as a member of the Board for any reason.
The Grantee shall remain subject to the recoupment provisions of Section 6 of
this agreement and tax withholding provisions of Section 13(d) of the Plan
following transfer of the Option.
          §4. Termination of Relationship. If a Grantee ceases to be a member of
the Board for any reason, then all Options or any unexercised portion of such
Options which otherwise are exercisable by such Grantee (or any transferee)
shall remain exercisable until expiration of the original term of such Option.
          §5. Termination for Cause. Notwithstanding any provision to the
contrary in the Plan or in this agreement, upon the discharge of the Grantee as
a director of the Company for Cause (as defined in the Plan), all unexercised
Options awarded to such Grantee (whether then held by Grantee or any transferee)
shall immediately lapse and be of no further force or effect.

2



--------------------------------------------------------------------------------



 



          §6. Special Forfeiture/Repayment Rules. For so long as Grantee
continues as a Director of the Company and for three years following Grantee’s
termination as a Director of the Company, Grantee agrees not to engage in
Triggering Conduct. If Grantee engages in such “Triggering Conduct” or in
Competitor Triggering Conduct during such time, then: (a) the Option (or any
part thereof that has not been exercised) shall immediately and automatically
terminate, be forfeited, and shall cease to be exercisable at any time; and
(b) the Grantee shall, within 30 days following written notice from the Company,
pay to the Company an amount equal to the gross option gain realized or obtained
by the Grantee or any transferee resulting from the exercise of such Option,
measured at the date of exercise (i.e., the difference between the market value
of the Option Shares on the exercise date and the exercise price paid for such
Option Shares), with respect to any portion of the Option that has already been
exercised at any time within three years prior to the Triggering Conduct (the
“Look-Back Period”). less $1.00. If Grantee engages only in Competitor
Triggering Conduct, then the Look-Back Period shall be shortened to exclude any
period more than one year prior to Grantee’s termination of service as a
Director of the Company.
          As used herein, “Triggering Conduct” shall include disclosing or using
in any capacity other than as necessary in the performance of duties as a
Director of the Company any confidential information or material concerning the
Company or its subsidiaries (collectively, the “Cardinal Group”); violation of
Company policies, including conduct which would constitute a breach of the
then-most recent version of the Certificate of Compliance with Company Policies
signed by the Grantee; directly or indirectly employing, contacting concerning
employment, or participating in any way in the recruitment for employment
(whether as an employee, officer, director, agent, consultant or independent
contractor) any person who was or is at any time during the previous twelve
months an employee, representative, officer, or director of the Cardinal Group;
and breaching any provision of any benefit or severance agreement with a member
of the Cardinal Group. As used herein, “Competitor Triggering Conduct” shall
include accepting employment with or serving as a consultant, advisor, or any
other capacity to an entity that is in competition with the business conducted
by any member of the Cardinal Group (a “Competitor”) either during or within one
year following Grantee’s termination of service as a Director of the Company.
The Committee shall resolve in good faith any disputes concerning whether
particular conduct constitutes Triggering Conduct or Competitor Triggering
Conduct, and any such determination by the Committee shall be conclusive and
binding on all interested persons. The Grantee may be released from Grantee’s
obligations under this Section 6 only if the Committee (or its duly appointed
agent) determines, in writing and in its sole discretion, that such action is in
the best interests of the Company.
     Nothing in this Section 6 constitutes a so-called “noncompete” covenant.
However, this Section 6 does prohibit certain conduct while Grantee is
associated with the Cardinal Group and thereafter and does provide for the
forfeiture or repayment of the benefits granted by this agreement under certain
circumstances, including but not limited to the Grantee’s acceptance of
employment with a Competitor. Grantee agrees to provide the Company with at
least ten days written notice prior to directly or indirectly accepting
employment with or serving as a consultant, advisor, or in any other capacity to
a Competitor, and further agrees to inform any such new employer, before
accepting employment, of the terms of this Section 6 and of the Grantee’s
continuing obligations contained herein.

3



--------------------------------------------------------------------------------



 



     No provision of this agreement shall diminish, negate, or otherwise impact
any separate noncompete agreement to which Grantee may be a party. Grantee
acknowledges and agrees that the provisions contained in this Section 6 are
being made for the benefit of the Company in consideration of Grantee’s receipt
of the Option, in consideration of exposing Grantee to the Company’s business
operations and confidential information, and for other good and valuable
consideration, the adequacy of which consideration is hereby expressly
confirmed. Grantee further acknowledges that the receipt of the Option and
execution of this agreement are voluntary actions on the part of Grantee, and
that the Company is unwilling to provide the Option to Grantee without including
this Section 6.
          §7. Right of Set-Off. By accepting this Option, the Grantee consents
to a deduction from and set-off against any amounts owed to the Grantee by any
member of the Cardinal Group from time to time (including but not limited to
amounts owed to the Grantee as Director fees, severance payments, or other
fringe benefits) to the extent of the amounts owed to the Cardinal Group by the
Grantee under this agreement.
          §8. Restrictions on Exercise. The Option is subject to all
restrictions in this agreement or in the Plan. As a condition of any exercise of
the Option, the Company may require the Grantee or his transferee or successor
to make such representation and warranties and to enter into such agreements as
are necessary to comply with any applicable law or regulation or to confirm any
factual matters reasonably requested by counsel for the Company.
          §9. Governing Law/Venue. This agreement shall be governed by the laws
of the State of Ohio, without regard to principles of conflicts of laws. In
addition, all legal actions or proceedings relating to this agreement shall be
brought in state or federal courts located in Franklin County, Ohio, and the
parties executing this agreement hereby consent to the personal jurisdiction of
such courts. Grantee acknowledges that the covenants contained in Section 6 of
this agreement are reasonable in nature, are fundamental for the protection of
the Company’s legitimate business and proprietary interests, and do not
adversely affect the Grantee’s ability to earn a living in any capacity that
does not violate such covenants. The parties further agree that, in the event of
any violation by Grantee of any such covenants, the Company will suffer
immediate and irreparable injury for which there is no adequate remedy at law.
In the event of any violation or attempted violations of Section 6 of this
agreement, the Company shall be entitled to specific performance and injunctive
relief or other equitable relief without any showing of irreparable harm or
damage, and Grantee hereby waives any requirement for the securing or posting of
any bond in connection with such remedy, without prejudice to the rights and
remedies afforded the Company hereunder or by law. In the event that it becomes
necessary for the Company to institute legal proceedings under this agreement,
Grantee shall be responsible to the Company for all costs and reasonable legal
fees incurred by the Company with regard to such proceedings. Any provision of
this agreement which is determined by a court of competent jurisdiction to be
invalid or unenforceable should be construed or limited in a manner that is
valid and enforceable and that comes closest to the business objectives intended
by such provision, without invalidating or rendering unenforceable the remaining
provisions of this agreement.

4



--------------------------------------------------------------------------------



 



                  CARDINAL HEALTH, INC.
 
           
DATE OF GRANT:                    
  By:        
 
           

5



--------------------------------------------------------------------------------



 



ACCEPTANCE OF AGREEMENT
     The Grantee hereby: (a) acknowledges receiving a copy of the Plan, which
has either been previously delivered or is attached to this Agreement, and
represents that he/she is familiar with all provisions of the Plan; and
(b) accepts this Agreement and the Option granted to him/her under this
Agreement subject to all provisions of the Plan and this Agreement. The Grantee
further acknowledges receiving a copy of the Company’s most recent Annual Report
to Shareholders and communications routinely distributed to the Company’s
shareholders and a copy of the Plan Description dated November 1, 2000,
pertaining to the Plan.

             
 
           
 
      Grantee Signature    
 
           
 
           
 
      Social Security Number    

6